In an action, inter alia, to recover damages for unfair trade practices, fraud, and negligent misrepresentation, the defendant third-party plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated January 23, 2001, as granted the motion by the third-party defendant for summary judgment dismissing the first cause of action in the third-party complaint seeking common-law indemnification and denied its cross motion for summary judgment on that cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The cause of action of the defendant third-party plaintiff, City Underwriting Agency, Inc. (hereinafter City), for common-law indemnification was properly dismissed. The record demonstrates that City was not free of negligence because it issued insurance binders with incorrect information (see, Kagan v Jacobs, 260 AD2d 442; see also, Henderson v Waldbaums, 149 AD2d 461; County of Westchester v Becket Assocs., 102 AD2d 34, affd 66 NY2d 642). Krausman, J. P., Luciano, Feuerstein and Cozier, JJ., concur.